      Case 2:18-cv-07465-NJB-MBN Document 255 Filed 11/19/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  WAYLAND COLLINS                                                   CIVIL ACTION
  VERSUS                                                            NO: 18-7465
  JOHN C. BENTON, et al                                             SECTION: "G"


                                            ORDER

        The Clerk’s records reflect that counsel, Sarah White, was recently suspended from

practice in this Court for failure to pay attorney triennial dues. Counsel has not responded to the

Clerk’s notice sent on November 4, 2020.1

        Accordingly, IT IS ORDERED that Sarah White make payment for attorney triennial

dues2, on or before December 18, 2020, or show cause on that date by written memorandum why

she should not be removed from this case.

        New Orleans, Louisiana, this 19th
                                     ______ day of November 2020.




                                                     NANNETTE JOLIVETTE BROWN
                                                          CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




1 Rec. Doc. 25
2 Local Rule 83.2.2(D)
